Citation Nr: 0830816	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-17 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
November 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and December 2005 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland.  A hearing was 
held at the RO before the undersigned acting Veterans Law 
Judge in June 2008.


FINDING OF FACT

Obstructive sleep apnea had its onset in service. 


CONCLUSIONS OF LAW

The criteria for service connection for obstructive sleep 
apnea are met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
obstructive sleep apnea, which represents a complete grant of 
the benefit sought on appeal.  As such, no discussion of VA's 
duties to notify and assist is necessary.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records are negative for complaint, treatment 
or diagnosis of sleep apnea.  

A July 2002 report from Helene A. Emsellum, M.D. was of a 
polysomnogram that revealed severe obstructive sleep apnea.  
The veteran had never been evaluated for a sleep problem in 
the past and indicated that his current problem had been 
going on for several months.  He had had a 50 pound weight 
gain over the past 7 years and weighed 241 pounds.

A September 2002 report from Linda C. Croom, A.N.P., and Dr. 
Emsellum indicates that the veteran's history for sleep apnea 
was reviewed.  The veteran reported that he falls asleep on 
the telephone and while driving and that he was becoming 
concerned about drowsiness while driving.  The only remarks 
concerning his service era were in reference to dental 
surgery.  He had gained 50 pounds since 1995, and currently 
he had a 48 cm neck circumference.  The impression was 
obstructive sleep apnea which may have been precipitated by 
the 50 pound weight gain that had occurred since 1995.  Over 
the last 2 months, he had more difficulty staying asleep 
through the night, awakened gasping for air, and complained 
of excessive daytime sleepiness.  

In March 2005, H.B. indicated that he had been roommates with 
the veteran during service between July 1983 and November 
1984.  During that time, Mr. B. would see the veteran 
sleeping as though he had no vital signs and would attempt to 
wake him up, and he would awake in a stupor like state.  He 
would tell the veteran that he had stopped breathing but the 
veteran did not believe him or thought he was kidding.  

In September 2005, Nurse Practitioner Croom wrote a letter 
indicating that since the veteran's late teenage years, bed 
partners had commented on his loud snoring, and H.B. had 
indicated that the veteran often appeared to stop breathing 
while sleeping.  She indicated that this was a common 
observation of individuals experiencing sleep apnea.  It was 
not unreasonable to postulate that the veteran was 
experiencing a significant degree of sleep apnea during his 
service.  Also, the veteran retrospectively believes that he 
was experiencing the negative health consequences associated 
with sleep apnea, while in the military.  In April 2006, she 
repeated information from her September 2005 letter and 
indicated that it was at least as likely as not that the 
veteran was experiencing a significant degree of sleep apnea 
and the negative health consequences of it during service.

A VA examiner in March 2007 reviewed the veteran's claims 
folder and noted that sleep apnea had been diagnosed in 2002.  
He noted that the bulk of the veteran's treatment had been 
for an ankle injury, and that he had had a 50 pound weight 
gain over the past seven years after having left the military 
weighing 180 pounds.  The examiner indicated that the 
majority of sleep apnea cases are related to obesity with a 
large neck.  He indicated that once the veteran had been 
diagnosed with sleep apnea, he began to think back to earlier 
events and sleep problems, and he recalled telling his 
superiors that he was tired during the day.  The examiner 
indicated that it was probably more likely than not that 
fatigue he had in service was related to shift work, working 
12-hour day shifts and then switching to 12-hour night shifts 
repeatedly, causing delayed sleep phase syndrome.  It was 
quite likely that this was causing significant problems with 
his sleep at that time.  The examiner stated that it was 
possible to have snoring, fluctuating without sleep apnea, 
and that a sleep study is usually necessary to distinguish 
these phenomena.  Clinically he was obese and with a large 
neck.  

The examiner noted that in the majority of cases, substantial 
weight gain is the major risk factor for obstructive sleep 
apnea, and that the veteran was noted to demonstrate this 
over a six or seven year period prior to the diagnosis in 
2002.  The examiner also noted that reference had been made 
to a worsening of symptoms over a month period in 2002.  The 
examiner further noted that there was no record of evaluation 
for sleep trouble in service or for many years thereafter, 
and that there was no evidence of any conditions in service 
that would have predisposed the veteran to the development of 
sleep apnea.  Symptoms the veteran reported occurred in 
service were more likely than not related to his work 
schedule, and there was no clear evidence of sleep apnea 
during service.  The examiner indicated that records 
submitted into the claims folder seemed to indicated that the 
preponderance of the symptoms began within a few months to a 
few years of his diagnosis of sleep apnea in 2002.  
Therefore, it was less likely than not that the veteran's 
sleep apnea was related to or caused by conditions in 
service, or that it was existent during service.  The 
diagnosis was made in 2002 with testing after subacute 
development of symptoms over months based on medical notes 
subsequent to a 50 pound weight gain over several years.  

A March 2007 letter from S. T.-W. indicates that during 
service, she noticed that the veteran would fall asleep while 
watching television and that he would make so much noise that 
they would have to hit him to awaken him.  Other times, he 
would stop breathing and they would have to awaken him to 
make sure he was alright.  She felt that he had suffered from 
sleep apnea while in service.  D.G. reported that before 1982 
and again in 1983 and 1984, the veteran would not breath 
because he was snoring, and that sometimes he would wake up 
gasping for air and she would tell him he was not breathing.  

A June 2007 initial consultation report from D. B. KiaNoury, 
M.D. and H. Saft, M.D. indicates that while the veteran was 
in the military, roommates had witness him stop breathing at 
times, and he had had some daytime somnolence.  He had 
reportedly weighed 180 to 200 pounds in the early 1980s when 
he was in the service.  He had snored quite a bit for many 
years and then was evaluated for obstructive sleep apnea in 
2002.  The doctors stated that it was unclear whether he 
actually had obstructive sleep apnea in service, but that if 
witnessed apneas were verified, it did give him a reasonable 
likelihood that he did have some component of it at the time.

During the veteran's June 2008 hearing, some of the evidence 
of record was highlighted and the veteran indicated that he 
had had continued symptoms since service.  

Thus, the Board is presented with conflicting medical 
opinions.  The Board is charged with the duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 
(Fed. Cir. 2001), the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has declared that in adjudicating a claim, the 
Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In its role as a finder of fact, the Board finds the lay 
accounts credible.  Thus, given competent lay evidence 
showing that the veteran exhibited symptoms of obstructive 
sleep apnea during service, the private medical evidence 
attributing the onset of the disability to his period of 
active duty, and resolving all reasonable doubt in his favor, 
the Board finds that the evidence is at least in equipoise 
and thus service connection for obstructive sleep apnea is 
warranted.


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


